Citation Nr: 1748574	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-23 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for vocal cord dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1987 to October 1992 and from January 1998 to September 2003.  She also had service in the Reserves.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2015 and April 2017, the Board remanded this matter for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's April 2017 remand directives.

In accordance with the 2017 remand, a VA examination was conducted in May 2017, and it appears consistent with the Board's remand directives.  Updated VA treatment records since September 2016 were also obtained as directed by the Board.  The RO then issued an SSOC in July 2017.  Thus, there appears to have been substantial compliance to this extent.  

Nonetheless, the Board also directed the RO to contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Upon remand, the RO sent a compliant letter in April 2017.  In August 2017, one month after the July 2017 SSOC was issued, the Veteran wrote to the RO that "[s]ince you are unable to review the non-VA medical records that my VA providers have access to, I have completed and signed the attached VA form 21-4142a so that you can obtain these non-VA records directly."  She submitted some private records with this statement, but also included a release to allow the RO to obtain further private records.  The RO took no further action.  

At present, it does not appear that the private treatment records are already in the claims file or otherwise unobtainable.  She identified treatment with six different private providers for multiple years, including prospectively through December 2017.  Not all of the identified records are in the claims file.  Thus, there was not substantial compliance with this remand directive.  

To the extent she identified prospective records through December 2017; VA's duty to assist does not generally cover records that do not yet exist.  See 38 C.F.R. § 3.159(c)(1)(i).  Nonetheless, if this remand remains pending past December 2017, those records will have come into existence at which time they will be covered by VA's duty to assist.   

The matter of entitlement to TDIU remains inextricably intertwined with the claim for a compensable rating for vocal cord dysfunction.  Appellate review of this matter is deferred until the increased rating claim for vocal cord dysfunction has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make at least two (2) attempts to obtain records from all identified sources of private (non-VA) medical records.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Obtain all outstanding VA treatment records, including all VA or non-VA non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran and her representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




